Title: To Thomas Jefferson from William Short, 7 August 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad: Sunday Aug. 7—08
                  
                  I take up my pen to answer your favor of the 2d.—It will be in time to go by the Tuesday’s mail from Washington. Your letter came to me from the post office—& must have gone there under cover to some one—as there was no postmark on it, nor your frank, and yet it came free—It contained Mr Madns. letter which I here return agreeably to your request.
                  The concurrent disposition of you both in favor of a direct voyage certainly gives me very great pain—but I observe with Mr M. it is made dependent on future contingencies, & I flatter myself they will arrive so as to revive the first idea of landing in France, & at any rate that further consideration of the subject in all its bearings may produce that change; the more so as Mr M’s preference does not appear to be rivetted, as he speaks of the direct voyage only being eligible for the reason he there mentions, & perhaps had not attended to the inconveniences of it.—If the season were tolerable, & the public interest required this addition indispensably to a sea voyage long & distressing—at least to a person suffers from start to pole, I would not say a word to it—but if you will observe that it must be late in August, & more probably will be in Septr. when the voyage will be begun, the earliest entry into the chanel will be in October—The recollection of the time you passed at Havre, previously to embarking & the weather then, will shew you what may be expected there at that season, & the month of Novr., if that should overtake us, is still worse—for I have always observed that the wreck list in the chanel is greater in Novr. than in any other month—insomuch that I have frequently made the remark, that I believed there were more wrecks in the chanel in that month than in all the other seas of the world for the same time.   The present season is precisely that which will insure stormy, boisterous & dangerous navigation from the time of entering the chanel until our arrival—the north sea & Baltic, will be growing every day worse, & if the winter should set in as early as it sometimes does, might detain your vessel there until the spring—I speak here only of physical inconveniencies—Might there not be some of a different kind? The sea has become a kind of bear garden—its usages are shaken to their foundation & indeed the droit maritime, a dead letter—To our flag navigating in the midst of these contending powers in a state of such irritation, & in so many narrow seas, particularly through the sound & in the Baltic is it not possible that there might be some occurrence which it would be better to avoid? It behoves our national flag to be susceptible on the point of honor, on making its first appearance there, & yet it is certainly an inconvenience to be obliged to be on the qui vive on that point in the midst of a parcel of riotous, disorderly, drunken, & irritated men—at least it would seem best to avoid that situation when we can. My judgment may perhaps be warped on that subject & from my insuparable horror of a long & stormy sea voyage, but I really think that prudence would dissuade from placing an armed vessel with a public minister on board, in many of those situations which might & probably will occur in those seas it is proposed to navigate, under the present circumstances of sovereigns already humiliated & others in danger of being precipitated from their thrones. These are some of the objections which present themselves to me. I say nothing of the probability of your Minister arriving in a state of health, which may render him more proper for the hands of the Doctors, than for the service of his employers.
                  The inconvenience mentioned by Mr M. in landing in France is the difficulty of concealment. The concealing of the character from the Government would be perhaps unadvisable for the reasons I mentioned—Under present circumstances, a person would present himself to disadvantage at St. P. if he had come en cachette through France, supposing he could do it—But there would be no necessity for disclosing the object of the mission, to the Minister of foreign affairs (the only person to whom it need be mentioned), further than was judged convenient & proper. And this kind of communication & countenance would place us on a better footing at St. P. than arriving in any other way. I mention this as my sentiment; but you will dictate of course how far you will think it advisable for me to communicate with the government of the present controller of the continent, & you may rest assured I shall go no farther.
                  As I am not acquainted with your precise views in the mission, I do not know what are the obstacles to which you allude, nor by whom to be ‘prepared by anticipation’—As to the court of St. P. I suppose we must count on its present acting in concert with that of the Thuilleries—Of course if we should land there direct, yet it would communicate on our subject with the French Ambassador, & there would be still more inquisition on his part than if we had come through France, & had seen the Minister of foreign affairs. It really seems to me, independent of all personal considerations, that that is the best door to go through in order to be presented at St. P. & at the same time to keep the cards in our own hands. I shall be anxious & impatient to hear from you on this subject. And I shall as mentioned in my last of the 27th. ulto. not go to the sea shores, but remain at German town where my letters will come every day.
                  I do not understand the part of Mr. M’s letter relative to the “remodification of the letter of credence” and the “amending of the commission”—It shews however that the commission has been made out already. I hope it was done with the participation of as few persons as possible, however confidential—In a secret the number of participants multiply the risks as the increasing size of a diamond augments its value—Wherever I am concerned in one I am for making ‘secretly doubly sure’ & therefore took the liberty of mentioning the caution of an envelope on paper that was transparent—It was my wish to have waited on the Secrs. of war & the treasury on their passing through this City—but they left it before I knew of their arrival—Would it have been proper for me to have mentioned the mission to them, if they had been silent on it? or if I should meet with them how am I to act? I should be unwilling that they should suppose I treat them with neglect, & it is therefore I ask.
                  I know Richd. R. well & should like him extremely—but I know nothing of his politics. I will enquire into that article in an indirect way—I doubt much however his being willing to go to St. P.—although he might be, to London—destined to the bar, he would consider a residence in L. useful with that view—but not so St. P.—Besides he has now begun the practice—& it is said also, I know not with what truth, that he is engaged to be married.
                  All my acquaintance here understand fully that I am putting into execution my long talked of plan of going to France—& the injunction at the end of your letter will of course still hold.
                  In looking over my papers I have fallen on a small Spanish Atlas in which are some notes made during my residence in Spain—& the population of several provinces marked on the map of the Province—& an exact & detailed table of the population of Madrid. I have thought in the present state of that country, & particularly in the acteys of the separate provinces it might interest you. I beg you to keep it—& to believe me with sentiments of invariable affection Yours
                  
                     W: Short 
                     
                  
               